Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	This communication is in response to the amendment of 2/7/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 3-11, 13-20 are currently pending in the application.


Allowable Subject Matter
3.        Claims 1, 3-11, 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 11 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein the sending, by the first communications device, the first indication information to the second communications device on the first resource comprises: sending, by the first communications device, the first indication information to the second communications device on a second resource comprised in the first resource, wherein the second resource is a resource that is of the first resource and that consists of a first decodable symbol in a time domain and a resource block (RB) with a smallest sequence number in a frequency domain. It is noted that the closest prior art, Tang (US 2020/0137773), in view of Yoon (US 2017/0325226) discloses a method wherein a position of the first control channel resources used by the terminal device to transmit the first resources scheduling information has a corresponding relationship with a position of the data channel resources for the terminal device. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NGUYEN H NGO/Examiner, Art Unit 2473